Citation Nr: 1538468	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-40 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for myasthenia gravis.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran first filed a claim for entitlement to service connection for hemorrhoids in December 1953.  The Veteran's complete medical records were requested at that time.  The response received in January 1954 stated that medical treatment records from Korea were not available but would be forwarded once received.  The Veteran's claim was denied by the RO in February 1954 and unappealed by the Veteran.  Service treatment records from October 1951 to December 1953 are now included in the claims file and are stamped as having been received in January 1955 and August 1959.  In June 2012, the Veteran filed a subsequent claim for this same issue, along with the issue of entitlement to service connection for myasthenia gravis.

The Board notes that a Board hearing was scheduled for April 2015, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's pre-existing hemorrhoid condition was aggravated by active duty service.

2. The evidence of record does not show that the Veteran's myasthenia gravis was incurred in or resulted from active duty service or manifested within one year from the date of separation.


CONCLUSIONS OF LAW

1. The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

2. The criteria for service connection for myasthenia gravis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In this case, required notice was provided in a June 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

No VA examination was obtained for compensation purposes in connection with the service connection claim for myasthenia gravis.  As discussed below, the evidence does not reflect any competent evidence linking the current disability of myasthenia gravis to service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although a claim does not need to be conclusive in order to trigger a duty to assist, the evidence must suggest more than a purely speculative basis for granting entitlement to the requested benefits.  See Dixon v. Derwinski, 3 Vet. App. 261, 262-63 (1992).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Reconsideration of Claim for Service Connection for Hemorrhoids

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302 (2015).

However, 38 C.F.R. § 3.156(c)(1) provides that if VA receives or associates with the claims file relevant official service department records, including service treatment records related to the claimed in-service event, injury, or disease, that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.

The Veteran filed a claim for hemorrhoids in December 1953, a week after separation from military service.  At that time, the Veteran's complete service treatment records were requested.  See VBMS, VA 21-3101 Request for Information entry 1/11/54.  However, a response was received in January 1954 that stated that service treatment records from Korea were not available but would be forwarded once received.  The RO denied his claim in a February 1954 rating decision, which referred to the Veteran's entrance examination and to the lack of treatment for hemorrhoids while in service.

It appears that in January 1955 and August 1959, the Veteran's service treatment records, or at least portions of such, were received by the RO.  See VBMS, STR-Medical entry 12/27/14, p. 27, 39.  This evidence does not appear to have been of record at the time of the February 1954 decision.  Such records include a service treatment record reflecting treatment in October 1952 for a hemorrhoid.

Given the foregoing, this is a case where additional relevant service treatment records were received subsequent to the prior rating decision that denied service connection for hemorrhoids.  This evidence is relevant because it documents relevant complaints, treatment, and diagnoses during service.  Under such circumstances, there is no need to undertake a new and material evidence analysis to determine if the claim should be reopened.  Rather, 38 C.F.R. § 3.156(c) specifically provides that in such a case the claim will be reconsidered.  Accordingly, the Board finds that the issue of entitlement to service connection for hemorrhoids is in appellate status under a merits analysis.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as myasthenia gravis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b) (2015).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


A. Hemorrhoids

The Veteran underwent an entrance examination in October 1951 prior to active duty service.  The entrance examination report noted that the Veteran had a small, non-disabling external hemorrhoid.  See VBMS, STR-Medical entry 12/27/14, 10/16/51 Report of Medical Examination, p. 7.

Service treatment records also contain complaints of hemorrhoids.  In October 1952, the Veteran complained of hemorrhoids, which he reported to have had for seven to eight months with no pain.  See VBMS, STR-Medical entry 12/27/14, 10/16/52 STR, p. 33.  An examination revealed a small tab.  Additionally, although a December 1953 separation examination report stated that the Veteran's anus and rectum, to include hemorrhoids, were normal, the Veteran reported hemorrhoids as a present complaint.  See id., 12/10/53 Report of Medical Examination, p. 4-5.

On a January 1954 VA examination, the examiner diagnosed the Veteran with mild external and internal hemorrhoids.

Private treatment records reflect treatment of hemorrhoids.  In a December 1988 consultant's opinion, the physician noted a history of hemorrhoids with streaks of red blood on toilet paper.  See VBMS, Medical Treatment Record - Non-Government Facility entry 7/6/12, Consultation Request dated 12/6/88, p. 26.  In a February 1989 colonoscopy report, the physician found a right internal hemorrhoid.  See VBMS, Medical Treatment Record - Non-Government Facility entry 7/6/12, Colonoscopy Report dated 2/28/89, p. 25.

An April 2013 VA examination found the Veteran to have small or moderate external hemorrhoids.  The Veteran reported having small, external hemorrhoids that bleed when he wipes after bowel movements.  The examiner noted a 1953 diagnosis of internal or external hemorrhoids, the Veteran's medical history, and the January 2013 VA examination.  The examiner noted that the Veteran had a small external hemorrhoid on the entrance examination report and that the separation examination reflected a present complaint of hemorrhoids.  The examiner also referred to a 2005 or 2007 colonoscopy, the report of which was not available for review, which was negative for polyps and internal hemorrhoids.  The examiner opined that the hemorrhoids, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner found that the hemorrhoids have existed more than 60 years and are currently present from the natural progression of the condition over time.

In this case, the Board finds that the Veteran's pre-existing hemorrhoid condition increased in disability during service beyond the normal progression of the disability.  A small, non-disabling external hemorrhoid was reported on the Veteran's entrance examination reports, while a small tab was revealed during an in-service examination.  However, one month after separation from service, a January 1954 VA examination revealed mild external and internal hemorrhoids.  Resolving reasonable doubt in the Veteran's favor, the Board finds that such increase from one small external hemorrhoid to multiple external and internal hemorrhoids one month after discharge reflects an increase in disability of the Veteran's hemorrhoid condition in service.

Although the April 2013 VA examiner opined that the hermorrhoids were not aggravated beyond its natural progression by service, this opinion is based upon an examination that occurred approximately 60 years after separation from service.  Although it addressed the Veteran's current condition, it did not address the apparent worsening of the Veteran's hemorrhoids. This is  demonstrated by the in-service complaint and manifestation, and the overall evolution from a single pre-existing external hemorrhoid to the more numerous external and internal hemorrhoids that were found one month after separation from service.  As such, the Board finds that the presumption of aggravation under 38 C.F.R. § 3.306 applies as there appears to have been a worsening during service.  Furthermore, the record does not reflect clear and unmistakable evidence to rebut the presumption of aggravation.  Again, while the April 2013 examiner opined that the Veteran's hemorrhoid condition was clearly and unmistakably not aggravated beyond its natural progression, the examiner did not explain the increase in disability in service or how such increase clearly and unmistakably did not constitute aggravation of the Veteran's hemorrhoid condition.

In conclusion, the Veteran's pre-existing hemorrhoid condition has been aggravated in service and continues to this day.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As such, service connection for hemorrhoids is warranted.

B. Myasthenia Gravis

Based upon the evidence of record, the Veteran's service connection claim for myasthenia gravis must be denied.

Initially, the record does not reflect, and the Veteran does not assert, that myasthenia gravis began during or shortly after service, or until many years after his December 1953 separation from service.

Service treatment records do not reflect any complaint, diagnosis, or treatment of myasthenia gravis or any complaints of the symptoms currently present.  The earliest indication of treatment for myasthenia gravis of record are from VA treatment records dated November 1995 to August 2000.  A November 1995 medical report stated that the Veteran was diagnosed with myasthenia gravis in August or September 1995.

In the Veteran's June 2012 claim and his July 2012 Statement in Support of Claim, the Veteran stated that the first indication of myasthenia gravis was in the late 1980s which became debilitating in 1990.  Additionally, at a January 2013 VA examination for pension disability benefits, the Veteran reported an initial 1986 diagnosis for myasthenia gravis.

There is no evidence of the Veteran's myasthenia gravis manifesting to a compensable degree within one year of service or until at least the mid-1980s.  Therefore, the Veteran does not qualify for presumptive service connection for myasthenia gravis under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).

Rather, the Veteran contends that in-service events resulted in his myasthenia gravis many years later. In his February 2013 NOD, the Veteran asserted that his myasthenia gravis is related to service, as no one in his family ever had this disability.  He speculated that it may have been triggered by the large number of inoculations received prior to being deployed overseas or the very stressful environmental and occupational conditions to which he was exposed in Korea.

In a June 2013 letter, the Veteran stated that he spent the last year of military service in Korea during the Korean War, spending most of his time on mountain tops.  His responsibilities required him to be isolated and on-duty 24 hours a day, seven days a week as the group responsible for such was small.  He was also required to remain alert at all times with only intermittent and sporadic sleep most of the time and with no access to medical services until his monthly respite, which was once a month for a day or two at headquarters.  He had to sleep on cots in canvas tents in the extremely harsh winter.  The Veteran asserted that because of the stressful environmental and occupational conditions, his immune system was compromised.

There is no medical opinion or other competent and probative evidence suggesting a link between the current disability and service.  The only evidence that the Veteran's myasthenia gravis might be related to service is his own speculation as to certain conditions or experiences from service which could possibly have caused his current disability.  Although the Veteran may believe that his current disability of myasthenia gravis is related to his in-service exposure to inoculations and to stressful environmental and occupational conditions in Korea more than 30 years earlier, he is not competent to make such a determination.  The determination of what the etiology of his myasthenia gravis might be is one that is medical in nature and requires medical expertise to make.  Therefore, the Veteran is not competent to opine as to any medical nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, the evidence does not establish that the Veteran's current disability of myasthenia gravis is related to service in any way.  As such, service connection for myasthenia gravis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hemorrhoids is granted.

Service connection for myasthenia gravis is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


